11/09/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0459
                        No. DA 20-0459




B.Y.O.B., Inc., a Montana Corporation, JIM GLANTZ, Individually and as
PERSONAL REPRESENTATIVE OF THE ESTATE OF DONNA GLANTZ,
Deceased, ON BEHALF OF THE ESTATE OF DONNA GLANTZ, BARBARA
RILEY, MEADOW LAKE REAL ESTATE a/b/n of CYA, Inc., GILDO, LLC, a
Montana Limited Liability Company, TERIN GILDEN, and NATHAN GILDEN,

             Plaintiffs/Appellants,

      vs.

STATE OF MONTANA, a governmental entity; THE MONTANA DEPARTMENT
OF REVENUE, a political subdivision of the State of Montana; and DOES A – Z,

             Defendants/Appellees.

                            GRANT OF EXTENSION

      UPON CONSIDERATION of the Motion for Extension of Time of

Plaintiffs/Appellants B.Y.O.B., Inc., Jim Glantz, Individually and as Personal

Representative of the Estate of Donna Glantz, Deceased, on Behalf of the Estate of

Donna Glantz, Barbara Riley, Meadow Lake Real Estate a/b/n of CYA, Inc., Gildo,

LLC, Terin Gilden (n/k/a Terin Riley), and Nathan Gilden, and for good cause

appearing,




                                       -1-
      IT IS HEREBY ORDERED that Plaintiffs/Appellants are granted an extension

of time up to and including December 30, 2020 in which to prepare, file, and serve

their opening brief on appeal.




                                       -2-
                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                        November 9 2020